Title: From John Adams to James Lovell, 13 August 1779
From: Adams, John
To: Lovell, James


     
      My dear Sir
      Braintree August 13 1779
     
     Since I have had Opportunity to converse, a little in this Country, and to read a few Gazettes, I find that Questions have been agitated here in the Newspapers, and in private Circles, as well as in Congress, concerning his Excellency the Comte De Vergennes and Mr. A. Lee which seem to make it necessary, that I should Send the inclosed Copies. You can judge better than I, whether it will be of any public Utility to lay them before Congress. My first Letter and his Excellencys Answer, I can see no Objection to laying before Congress: But as the rest contain little besides mutual Compliments, perhaps it will be as well to conceal them. I submit the whole, however, to your Discretion, and am with much Esteem, your Friend
     
      John Adams
     
    